Citation Nr: 1440765	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a tailbone disability.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a right leg disability.  

6.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Tommy Klepper, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to February 1975.  

The claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement in August 2010 and was provided with a statement of the case in May 2011.  The Veteran perfected his appeal with an August 2011 VA Form 9.  

The Veteran testified at a videoconference hearing in February 2013 and a copy of that transcript is of record.  

The Veteran also submitted additional evidence in April 2013 with a waiver of initial RO consideration.  

The Board notes that the Veteran has filed a claim for posttraumatic disorder.  However, based on the evidence of record, the claim has been recharacterized as seen on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2012 to May 2012 and the February 2013 Board hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are related to in-service noise exposure.  The Veteran also contends that his low back disability, tailbone disability, right leg disability, and PTSD are due to a parachuting incident during an Airborne Course.  

First, in August 2010, the Veteran reported that he received treatment at the Oklahoma VAMC from 1990 to the present for his back, leg, and tailbone.  Additionally, at the February 2013 Board hearing, the Veteran reported that he had received treatment for all of his claimed conditions at the Oklahoma VAMC.  As such, a remand is necessary to obtain all outstanding VA treatment records.  

Additionally, in regards to the Veteran's claims of bilateral hearing loss and tinnitus, the Veteran submitted a March 2013 private examination report that diagnosed the Veteran with noise induced bilateral hearing loss and tinnitus and concluded the Veteran's audiogram was consistent with loud noise exposures in military service.  However, the examiner then noted that he did not have an audiogram.  The Board thus finds that the March 2013 private opinion is not sufficient to grant service connection.  Furthermore, it is unclear whether the Veteran has bilateral hearing loss for VA purposes.  As such, on remand the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the Oklahoma VAMC dated 1990 to the present.  

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.  

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus are related to the military service, to include his reported in-service noise exposure.  In so doing, the examiner should address the March 2013 private opinion.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



